02-10-364-CV













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00364-CV 
 
 



Sheryl Buchanan


 


APPELLANT




 
V.
 




American Home Mortgage Servicing,
  Inc.


 


APPELLEE 



 
 
------------
 
FROM THE
236th District Court OF Tarrant
COUNTY
------------
MEMORANDUM
OPINION[1]
----------
          Appellant Sheryl Buchanan, acting pro
se, attempts to appeal from the “Order Granting Defendant’s Motion For Final Summary Judgment,” which was signed August 20,
2010.  Buchanan filed a document entitled
“Motion For New Trail” [sic] on September 23, 2010,
more than thirty days after the final judgment, but the document was merely the
order form for a motion for new trial along with an affidavit and
exhibits.  On October 15, 2010, Buchanan
filed a second document entitled “Motion For New
Trail” [sic] and her notice of appeal.  See Tex. R. App. P. 26.1 (providing that
notice of appeal is generally due within thirty days after judgment is signed).
          On October 19, 2010, because it
appeared that the motion for new trial was filed after its September 20, 2010
due date and was untimely, depriving this court of jurisdiction, we notified
Buchanan of our concern and requested that she advise us whether she had mailed
the motion for new trial on or before its due date.  See
Tex. R. App. P. 25.1, 26.1 (providing, together, that appellate court has
jurisdiction over timely filed notice of appeal).  Buchanan did not respond.
          Accordingly, because Buchanan’s motion
for new trial was late, it did not extend her deadline for filing the notice of
appeal.  See Tex. R. App. P. 26.1. 
The notice of appeal remained due September 20, 2010, but it was not
filed until October 15, 2010.  See Tex. R. App. P. 26.1.  Because the notice of appeal was untimely, we
dismiss this appeal for want of jurisdiction. 
See Tex. R. App. P. 26.1,
42.3(a), 43.2(f).
 
SUE WALKER
JUSTICE
 
PANEL:  WALKER, MCCOY, and
MEIER, JJ.
 
DELIVERED:  November 24, 2010




[1]See Tex. R. App. P. 47.4.